
EXHIBIT 10.2

FIFTH AMENDMENT TO THE
ESCO TECHNOLOGIES INC. 1999 STOCK OPTION PLAN
 


 
WHEREAS, ESCO Technologies Inc. (“ESCO”) previously adopted the ESCO
Technologies Inc. 1999 Stock Option Plan (“Plan”); and
 
WHEREAS, ESCO reserved the right to amend the Plan pursuant to Section 16
thereof; and
 
WHEREAS, effective February 4, 2010, ESCO desires to amend the Plan to remove
the restriction that stock issued pursuant to an option granted thereunder must
be held for investment purposes only;
 
NOW, THEREFORE, effective February 4, 2010, Section 13 of the Plan is deleted in
its entirety.
 
IN WITNESS WHEREOF, the foregoing Amendment was adopted on the 4th day of
February, 2010.
 


 

